DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (US 2012/0095453) hereafter Cox.
	Regarding claim 1, Cox discloses, a surgical device multi-socket 120for a high-frequency generator 1116 (within controller 104 see 0063 and 0066) 32 for connecting an electro-surgical instrument 102 (wand, however an electro-surgical instrument is not considered as positively claimed) see Paragraph 0062, comprising a coaxial socket 120 which is designed to accommodate a 
It is to be noted that, a second contact opening is an optional limitation.
Regarding claim 2, Cox discloses, a positioning opening (any opening other than openings 1002 used for a first and second contact opening) which is designed to accommodate a positioning pin (corresponding pin 902 other than pins 902 used for a first and second contact pin).
Regarding claim 3, Cox discloses, the coaxial socket 120, the first contact opening 1002 and the second contact opening 1002 are arranged in such a way that a straight line connects the centers of the coaxial socket, the first contact opening and the second contact opening.
Regarding claim 4, Cox discloses, a center of the positioning opening (third or fourth opening) is arranged at a distance from a straight line connecting the centers of the coaxial socket, the first contact opening 1002 and the second contact opening 1002 and/or that the positioning opening (third or fourth 1002) is arranged off-center between the first or second contact opening and the coaxial socket (see fig. 10).
Regarding claim 5, Cox discloses, the first and second contact openings are arranged adjacently to each other.

    PNG
    media_image1.png
    447
    1162
    media_image1.png
    Greyscale
Regarding claim 6, Fox discloses a distance d1 between a central axis CA1 of the first contact opening and a central axis of the second contact opening CA2 is multiple times smaller than a distance D between the central axis of the first contact opening and a central axis of the coaxial socket CA, (and/or a distance between the central axis of the second contact opening and a central axis of the coaxial socket, and/or a distance between a central axis of the positioning opening and the central axis of the coaxial socket, are optional limitations),  wherein the distance D between the central axis of the first contact opening and the central axis of the coaxial socket is larger than the distance d2 between the central axis of the second contact opening and the central axis of the coaxial socket and wherein, furthermore, the distance between the central axis of the second contact opening d2 and the central axis of the coaxial socket is larger than the distance between the central axis of the positioning opening PO and the central axis of the coaxial socket.
It is to be noted that the structural limitations of the optional limitation (second opening) of socket is further defined and compare with claimed structural limitation.  
Regarding claim 8, Fox discloses  the coaxial socket comprises a connection end into which a coaxial plug element can be inserted, and/or that the first contact opening comprises a connection end into which a contact pin can be inserted, and/or that the second contact opening comprises a connection end into which a contact pin can be inserted, and/or that the positioning opening comprises a connection end into which a positioning pin can be inserted, wherein at least two connection ends are located on a joint plane.
Regarding claim 9, Cox discloses, a surgical device multi-socket 120 for a high-frequency generator 1116 (within controller 104 see 0063 and 0066) for connecting an electro-surgical instrument 102 (wand, however an electro-surgical instrument is not considered as positively claimed) see Paragraph 0062, comprising a coaxial socket 120 which is designed to accommodate a coaxial plug element 114, and a first contact opening 1002 which is designed to accommodate a contact pin 902, and a second contact  opening 1002 which is designed to accommodate a contact pin 902, and a third contact opening 1002 which is designed to accommodate a contact pin 902, wherein the centers of the first contact opening and the second contact opening and the third contact opening are arranged on a straight line, and a fourth contact opening 1002.
Regarding claim 12, Cox discloses an electro-surgical high-frequency generator 1116, comprising a surgical device multi-socket 120 for a high-frequency generator 1116 for connecting an electro-surgical instrument 102, comprising a coaxial socket which is designed to accommodate a coaxial plug element, and a first contact opening 1002 which is designed to accommodate a contact pin 902, and a second contact opening 1002 which is designed to accommodate a contact pin 902, and a third contact opening 1002 which is designed to accommodate a contact pin 902, wherein the centers of the first contact opening and the second contact opening and the third contact opening are arranged on a straight line, and a fourth contact opening 1002.
Regarding claim 13, Cox discloses a surgical device plug 114 for plugging into a surgical device multi-socket 120 for a high-frequency generator 1116 for connecting an electro-surgical instrument 102, comprising a coaxial socket 120 which is designed to accommodate a coaxial plug element 114, and a first contact opening 1002 which is designed to accommodate a contact pin 902, and/or a second contact opening 1002 which is designed to accommodate a contact pin 902and/or a surgical device multi-socket pursuant to claim 9, comprising a coaxial plug element 114, and at least one contact pin 902.
Regarding claim 14, Cox discloses An electro-surgical system, comprising a high-frequency generator 116 pursuant to claim 12, and an electro-surgical instrument 102 that is or can be connected via the surgical device multi-socket 120of the high-frequency generator 1116.
Regarding claim 15, Cox discloses a cable 112 for an electro-surgical instrument, wherein the cable 112 is connected to an electro-surgical device plug 114 pursuant to claim 13.
Regarding claim 16, Cox discloses an electro-surgical instrument 102, wherein the electro-surgical instrument 102 is connected to a cable 112 pursuant to claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cox.
Regarding claim 7, Cox discloses all the claimed limitations except for the distance between the central axis of the first contact opening and the central axis of the second contact opening is a maximum of 5 times the diameter of the first and/or second contact opening, and/or wherein the central axis of the coaxial socket and the central axis of the first contact opening have a distance of 28-29 mm between them, and/or wherein the central axis of the coaxial socket and the central axis of the second contact opening have a distance of 21-23 mm between them. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance between the central axis of the first contact opening and the central axis of the second contact opening is a maximum of 5 times the diameter of the first and/or second contact opening, and/or wherein the central axis of the coaxial socket and the central axis of the first contact opening have a distance of 28-29 mm between them, and/or wherein the central axis of the coaxial socket and the central axis of the second contact opening have a distance of 21-23 mm between them, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.) for their intended use as a matter of obvious design choice too.
It is also to be noted that, optional limitations are further defined.
Regarding claim 10, Cox discloses, the fourth contact opening and one, two or several (optional limitations) further contact openings respectively have a diameter arranged in orthogonal direction to an insertion direction, wherein the one, two or several further contact openings are chosen from the group consisting of the first contact opening, and the second contact opening, and the third contact opening. 
However does not discloses the diameter of the fourth contact opening is larger than the diameter or, respectively, the diameters of the one, two or several further contact openings, wherein the diameter of the fourth contact opening is between 6 mm and 10 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the diameter of the fourth contact opening is larger than the diameter or, respectively, the diameters of the one, two or several further contact openings, wherein the diameter of the fourth contact opening is between 6 mm and 10 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.) for their intended use as a matter of obvious design choice too.
Regarding claim 11, Cox discloses all the claimed limitations except for the coaxial socket and/or the fourth contact opening is or, respectively, are arranged between the second contact opening and the third contact opening, and/or the coaxial socket and the fourth contact opening are arranged in such a way that a line connecting their centers is oriented orthogonally to a connection line connecting the centers of the first contact opening and the second contact opening and the third contact opening, and/or that the first contact opening is arranged on the side of the second contact opening which faces away from the third contact opening, and/or the coaxial socket and the fourth contact opening have such a distance between them that it is possible to simultaneously arrange a coaxial plug in the coaxial socket and a contact pin, in the fourth contact opening. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the coaxial socket and/or the fourth contact opening is or, respectively, are arranged between the second contact opening and the third contact opening, and/or the coaxial socket and the fourth contact opening are arranged in such a way that a line connecting their centers is oriented orthogonally to a connection line connecting the centers of the first contact opening and the second contact opening and the third contact opening, and/or that the first contact opening is arranged on the side of the second contact opening which faces away from the third contact opening, and/or the coaxial socket and the fourth contact opening have such a distance between them that it is possible to simultaneously arrange a coaxial plug in the coaxial socket and a contact pin, in the fourth contact opening, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 for their intended use as a matter of obvious design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 882.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD C PATEL/          Primary Examiner, Art Unit 2831